—In an action to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Queens County (Lisa, J.), dated December 12, 1997, which, upon renewal, vacated a judgment of the same court, entered October 20, 1997, and, inter alia, ordered a trial de novo.
Ordered that the order is affirmed, with costs.
While it generally is true that a motion to renew must be based on newly-discovered facts, courts have discretion to grant this relief in the interest of justice, although not all of the requirements are met (see, Strong v Brookhaven Mem. Hosp. Med. Ctr., 240 AD2d 726; Oremland v Miller Minutemen Con*308str. Corp., 133 AD2d 816). It was proper for the Supreme Court, upon renewal, to vacate the judgment which had been entered in favor of the plaintiff and order a trial de novo. Bracken, J. P., Copertino, Santucci and Altman, JJ., concur.